DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 7/06/2021.  Claims 1 and 23 are amended and claims 1-19 and 23 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. 2011/0273643 to Arai et al. (hereinafter Arai) in view of U.S. Pat. No. 9,894,781 to Franklin et al. (hereinafter Franklin) and US Pat. No. 7,974,008 to Maezawa (hereinafter Maezawa).
Regarding claim 1, Arai discloses an optical film, comprising: a phase retardation layer (retarder layer 16, Fig. 1); a polarizer (polarizer 14, Fig. 1) disposed on the phase retardation 
Arai discloses the claimed invention as cited above though does not explicitly disclose: a curved edge or a flexible polarizer.
Franklin discloses a polarizer having a first part having a rectangular shape (Figs. 1-4, and 20) and a second part (see annotated Fig. 20 below) protruding in the second direction from the first part, the second part having a curved edge extending in both the first direction and the second direction (portion of notch 48 near annotated “Second part” below), and a third part (see annotated Fig. 20 below) protruding in the second direction from the first part; and a protective film disposed on the polarizer (touch sensor layer 40, Fig. 2); wherein the third part is spaced apart from the second part along the first direction by an opening (opening notch 48, Fig. 20).

    PNG
    media_image1.png
    120
    129
    media_image1.png
    Greyscale

Franklin does not explicitly disclose an absorption axis, though Franklin discloses a circular notch 48 which would inherently provide tangential lines in a full 360° range and thus an 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide second and third parts as taught by Franklin with the system as disclosed by Arai.  The motivation would have been to receive “structures such as sensors, cameras, acoustic components, and other electronic components, buttons, communications path structures such as flexible printed circuit cables and wire bonding wires” (abstract).
Maezawa discloses the-polarizer is flexible (a polyvinyl alcohol film of 30µm thickness is inherently flexible; col. 21, ln. 9-15).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a flexible polarizer as taught by Maezawa with the system as disclosed by Arai.  The motivation would have been to smoothly undergo reworking on account of reduced thickness (abstract & col. 1, ll. 25-39).
Regarding claim 2, Arai discloses the absorption axis of the polarizer is parallel to the tangent line. As shown above, Arai teaches a definite absorption axis and Franklin teaches a circular notch and thus in combination teach the absorption axis is at every and any angle relative to the claimed tangent line.
Regarding claim 3, Arai discloses the claimed invention as cited above though does not explicitly disclose the polarizer further comprises a polyvinyl alcohol based resin.
Maezawa discloses the polarizer further comprises a polyvinyl alcohol based resin (col. 21, ln. 9-15).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a polyvinyl alcohol polarizer as taught by Maezawa with the system as disclosed by Arai.  The motivation would have been to smoothly undergo reworking on account of reduced thickness (abstract & col. 1, ll. 25-39).

Regarding claim 23, Arai discloses an optical film, comprising:5Application No.: 15/842,791Reply dated July 7, 2020 Response to Office Action of April 9, 2020a phase retardation layer (retarder layer 16, Fig. 1); a polarizer (polarizer 14, Fig. 1) disposed on the phase retardation layer and further comprising a first part defined by a first pair of sides extending in a first direction and a second pair of sides extending in a second direction perpendicular to the first direction (polarizer 14, Fig. 1).
Arai discloses the claimed invention as cited above though does not explicitly disclose: a curved edge or a flexible polarizer.
Franklin discloses a polarizer having a first part having a rectangular shape (Figs. 1-4, and 20) and a second part (see annotated Fig. 20 below) protruding in the second direction from the first part, the second part having a curved edge extending in both the first direction and the second direction (portion of notch 48 near annotated “Second part” below), and a third part (see annotated Fig. 20 below) protruding in the second direction from the first part; and a protective film disposed on the polarizer (touch sensor layer 40, Fig. 2); wherein the third part is spaced apart from the second part along the first direction by an opening (opening notch 48, Fig. 20), wherein the third part has a same shape as the second part (Fig. 20).

    PNG
    media_image1.png
    120
    129
    media_image1.png
    Greyscale

Franklin does not explicitly disclose an absorption axis, though Franklin discloses a circular notch 48 which would inherently provide tangential lines in a full 360° range and thus an absorption line would necessarily be “in a direction ±30 to a tangent line of a point on the curved edge having a maximum curvature”.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide second and third parts as taught by Franklin with the system as disclosed by Arai.  The motivation would have been to receive “structures such as sensors, cameras, acoustic components, and other electronic components, buttons, communications path structures such as flexible printed circuit cables and wire bonding wires” (abstract).
Maezawa discloses the-polarizer is flexible (a polyvinyl alcohol film of 30µm thickness is inherently flexible; col. 21, ln. 9-15).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a flexible polarizer as taught by Maezawa with the system as disclosed by Arai.  The motivation would have been to smoothly undergo reworking on account of reduced thickness (abstract & col. 1, ll. 25-39).


Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872